HOOD, Judge.
This is a companion suit to the case of Talley v. Bradley, 177 So.2d 624, which case is being decided by us on this date.
For the reasons assigned in the above mentioned companion case, the judgment appealed from in this suit is amended by increasing the award of damages to the defendant, M. T. Bradley, from the sum of $125.00 to the sum of $500.00. In all other respects, and as thus amended, the judgment appealed from is affirmed. The costs of this appeal are assessed to plaintiffs-appellees.
Amended and affirmed.